          Case 1:20-cr-00330-AJN Document 264 Filed 05/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                    5/3/21


  United States of America,

                  –v–
                                                                       20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                            ORDER
                          Defendant.


ALISON J. NATHAN, District Judge:

        On April 21, 2021, the Court’s Chambers received a letter from counsel for a non-party

requesting assurances as to privacy protections for his client in any filings or proceedings in this

case. The letter requests anonymity on behalf of the client as an alleged victim of a sexual crime.

After receiving the letter, the Court forwarded it to the parties and required the Government to

respond to counsel, which it has done. The Court will take no further action based on the April

21, 2021 letter but will file it under seal to protect the privacy interests of the non-party asserting

that interest.

        The Government is requested to forward this order to counsel for the non-party.

        SO ORDERED.

 Dated: May 3, 2021
        New York, New York                          ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge
